                 Case 1:18-cr-03989-WJ Document 39 Filed 02/20/19 Page 1 of 1

                                               CLERK’S MINUTES
                                    IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                       Before the Honorable Laura Fashing, United States Magistrate Judge
                                                   Arraignment
Case Number:     CR 18-3989 WJ                             UNITED STATES vs. QUINTANA

Hearing Date:    2/20/2019                                 Time In and Out:           9:30/9:32

Clerk:           N. Maestas                                Courtroom:                 Rio Grande

Defendant:       Allister Danzig Quintana                  Defendant’s Counsel:       Ray Twohig

AUSA             Shaw Torgerly                             Pretrial/Probation:        Sandra Day

Interpreter:     N/A
Proceedings
☐ Defendant sworn
☐ First Appearance by Defendant
☒ Defendant received a copy of charging document
☒ Defendant questioned re: time to consult with attorney regarding penalties
☒ Defendant waives reading of Superseding Indictment
☒ Defendant enters a Not Guilty plea
☐ Motions due by: March 12, 2019
☐ Discovery Order electronically entered                   ☒    Discovery Order previously entered

☒ Case assigned to: Chief Judge Johnson
☐ Trial will be scheduled by presiding judge               ☒    Trial currently set

☐ Defendant waives Detention Hearing
Custody Status
☒ Defendant previously detained
☐ Conditions
Other
☐
